Citation Nr: 1000827	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  01-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.

4.  Entitlement to service connection for an acquired  
psychiatric disability.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension, as 
secondary to mustard gas exposure.

7.  Entitlement to service connection for a disability 
manifested by memory loss, including as secondary to mustard 
gas exposure.

8.  Entitlement to an increased disability rating for tension 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from August 1984 to December 
1984 and from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.  

In September 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

In an October 2001 rating decision, the RO granted the 
Veteran's claim of entitlement to an increased disability 
rating for tension headaches and assigned a 30 percent 
disability evaluation, effective April 2000.  The Veteran has 
continued his appeal for a higher rating.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for a low back disability, 
bilateral hearing loss, and a skin disability.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.

The Board notes that, in January 2009, the Veteran submitted 
a claim of entitlement to service connection for prostate 
cancer.  The RO has not yet adjudicated this issue, and it is 
not inextricably intertwined with the issue adjudicated on 
the merits, herein.  As such, it is not properly before the 
Board and is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1. In a May 2009 rating decision, service connection was 
granted for the Veteran's acquired psychiatric disability, 
including symptoms of PTSD, and a 50 percent initial 
disability evaluation was assigned, effective January 29, 
2004.  

2.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service - including 
as secondary to mustard gas exposure.

3.  A disability manifested by memory loss was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service - including as secondary to mustard gas 
exposure.

4.  Throughout the rating period on appeal, the Veteran's 
tension headaches are characterized by attacks occurring on 
an average of once a month or every two to three weeks over 
the last several months, but are not so completely 
prostrating and prolonged as to be productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The appeal on the merits of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder has become moot by virtue of a May 2009 rating 
decision grant of service connection for the Veteran's 
acquired psychiatric disability, and there remains no matter 
in controversy for which the Board has jurisdiction.  38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).

2.  The appeal on the merits of the Veteran's claim of 
entitlement to service connection for PTSD has become moot by 
virtue of a May 2009 rating decision grant of service 
connection for the Veteran's acquired psychiatric disability, 
including PTSD symptoms, and there remains no matter in 
controversy for which the Board has jurisdiction.  38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).

3.  Hypertension was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310, 3.316 (2009).

4.  A disability manifested by memory loss was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310, 3.316 (2009).

5.  The criteria for a disability rating in excess of 30 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Substantive Appeal

The Veteran completed an appeal from December 2000 and May 
2005 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Houston, Texas, which denied 
the Veteran's claims of entitlement to service connection for 
an acquired psychiatric disability and PTSD.  38 U.S.C.A. 
§ 7104.  In an action dated in August 2003, the Board 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disability to the RO for additional 
due process considerations.  Subsequently, in a May 2009 
rating decision, service connection was granted for the 
Veteran's acquired psychiatric disability, including PTSD, 
and a 50 percent disability evaluation was assigned, 
effective January 29, 2004.  The appeal on the merits of the 
Veteran's claims of entitlement to service connection for an 
acquired psychiatric disability and PTSD have become moot by 
virtue of the May 2009 rating decision grant in full of the 
Veteran's claims of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2004, May 2004, 
June 2004, and April 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters explained 
the evidence necessary to substantiate the Veteran's claims 
of entitlement to increased disability ratings, as well as 
the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a May 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by the VCAA, including 
Dingess/Hartman, were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Mustard Gas Exposure

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2009).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of in-service exposure, and a diagnosis 
of current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2002); See also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).



Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claims 
of entitlement to service connection for hypertension and a 
disability manifested by memory loss, including as secondary 
to mustard gas exposure.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
Veteran's hypertension and memory loss were incurred during 
or as a result of his military service.  Although 
hypertension is a condition entitled to presumptive service 
connection, but the Veteran's hypertension was not diagnosed 
within one year of his discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, there is no evidence which 
confirms that the Veteran had full-body exposure to nitrogen, 
sulfur mustard, or Lewisite during his active service.  The 
Veteran's DD 214 does not reflect that the Veteran underwent 
any type chemical training.  The Board acknowledges that the 
Veteran submitted statements alleging chemical exposure 
during his Gulf War service, but these statements do not 
demonstrate that he had full body exposure to the vesicant 
agents.   

Moreover, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology). According to the medical 
evidence of record, he was first diagnosed with hypertension 
in 2001, approximately 10 years after his discharge from 
service.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Moreover, none of the Veteran's treating providers have 
associated his current hypertension or memory loss with his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  In this regard, the Board notes that the Veteran's 
treating providers, in diagnosing and treating his 
hypertension and his complaints of memory loss, noted that 
the Veteran's memory loss was related to his service-
connected psychiatric disability.   See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

While the Board finds that the Veteran is competent to assert 
that he has current symptoms since service, little probative 
weight can be assigned to his statements, as the Board deems 
such statements to be less than credible.  In this regard, 
while the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
including following service, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

Therefore, the only evidence portending that the Veteran's 
claimed hypertension and a disability manifested by memory 
loss are in any way related to his service in the military 
comes from him personally.  As a layperson, the Veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, when deemed less than 
credible, as discussed above, have no probative value without 
medical evidence substantiating them.  So there is a  
preponderance of the evidence is against his claims, meaning 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  



Analysis

Presently, the Veteran's tension headaches are assigned a 30 
percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100.  See 38 C.F.R. § 4.20 (2009) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  
Under this Code, a 30 percent rating is for assignment where 
there are characteristic prostrating attacks occurring on 
average once a month over the last several months.  
Accordingly, for a higher, 50 percent disability evaluation 
to be warranted, there must be migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Considering the evidence relating to the Veteran's service-
connected disability under the criteria for rating headaches, 
the Board finds that the Veteran is not entitled to an 
initial rating higher than 30 percent for his headaches.  In 
this regard, according to the May 2004 and February 2009 VA 
examination reports, the Veteran reported prostrating 
headaches about once a month or every two to three weeks, 
with less severe headaches once or twice a week.  The Veteran 
reports that he experiences photophobia and nausea, but that 
his headaches are resolved with rest and medication.  
However, the objective medical evidence of record does not 
show he has experienced prolonged attacks productive of 
severe economic inadaptability, at any time.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  In fact, the Veteran told the May 2004 
VA examiners that he had only lost approximately 16 days from 
work because of his headaches .  His neurological 
examinations were normal at both VA examinations.  On the May 
2009 psychiatric examination, he reported that he missed two 
or three days a month.  He indicated that his performance was 
excellent and that he functioned well at work.  

In conclusion, the Board finds that the competent evidence of 
record does not show symptomatology of tension headaches 
warranting the next-higher 50 percent evaluation under 
Diagnostic Code 8100 during any portion of the rating period 
and therefore a discussion of staged ratings is not required.  
As there is a preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board also considered whether the Veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
Veteran's headaches have caused marked interference with his 
employment at any point.  He has not submitted any objective 
evidence suggesting his headaches interfere with his job 
performance (e.g., formal reprimands, demotions, concessions 
by his employer, etc.).  The Veteran also has not been 
hospitalized for treatment of his headaches, so there are no 
grounds for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal of an acquired psychiatric disability is 
dismissed.

The appeal of PTSD is dismissed.

Entitlement to service connection for hypertension, including 
as secondary to mustard gas exposure, is denied.

Entitlement to service connection for a disability manifested 
by memory loss, including as secondary to mustard gas 
exposure, is denied.

Entitlement to a disability rating in excess of 30 percent 
for tension headaches is denied.   


REMAND

The Veteran's claims of entitlement to service connection for 
a low back disability, bilateral hearing loss, and a skin 
disability were initially denied by the RO in an August 1997 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  However, the Veteran has not received 
adequate VCAA notice with regard to his petitions to reopen 
his previously denied claims of entitlement to service 
connection for a low back disability, bilateral hearing loss, 
and a skin disability.   The Board acknowledges that the 
Veteran was provided VCAA notice letters, but finds that 
these letters were insufficient.  

In this regard, the Board notes that, the VCAA letters 
provided an erroneous explanation of the information and 
evidence necessary to substantiate a petition to reopen a 
previously denied claim, and only discussed the Veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for a skin disability.  Specifically, 
the RO apprised the Veteran of the new regulations redefining 
what constitutes "new and material evidence."   The RO 
apprised the Veteran of the new regulations redefining what 
constitutes "new and material evidence."  However, the 
Veteran filed his petitions to reopen in February 2000, and 
these specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Likewise, the RO did not clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  Although an additional VCAA 
notice was issued to the veteran in April 2008, it again 
apprised the Veteran of the new regulations redefining what 
constitutes "new and material evidence, applicable only to 
claims filed on or after August 29, 2001.  The record does 
not reflect that this error has been rendered nonprejudicial 
by actual knowledge on the part of the Veteran.  In this 
regard, the Board notes that no statement of the case, nor 
supplemental statement of the case, has been issued which 
contains the correct version of 38 C.F.R. § 3.156.  As such, 
the record does not reflect that the issue on appeal has been 
considered by the AOJ pursuant to the correct law.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this light, the June 2004 and April 2008 VCAA notification 
letters sent to the Veteran are insufficient.  The VCAA 
letters did not inform the veteran that new and material 
evidence, pursuant to the revised version of 38 C.F.R. 
§ 3.156(a), could be submitted to reopen his claims.  
Moreover, these letters did not indicate what type of 
evidence would qualify as "new" evidence or specifically 
inform the veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claims for 
service connection of a low back 
disability, bilateral hearing loss, and a 
skin disability, in compliance with the 
previous version of 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001) 
and the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006)); (b) inform him of the 
information and evidence that VA will seek 
to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claims to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the Veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a low back disability, bilateral 
hearing loss, and a skin disability that 
were found insufficient in the previous 
denials.

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claims to 
reopen on appeal.  If the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


